NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 07a0805n.06
                           Filed: November 15, 2007

                                            No. 06-4082

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
CHRISTOPHER SADDLER,                              )    SOUTHERN DISTRICT OF OHIO
                                                  )
       Defendant-Appellant.                       )




       Before: DAUGHTREY and COOK, Circuit Judges; and VINSON, District Judge.*


       PER CURIAM. Christopher Saddler appeals the district court’s order denying his Motion

to Suppress. Having had the benefit of oral argument, and having studied the record on appeal and

the briefs of the parties, we are not persuaded that the district court erred in denying the Motion to

Suppress. Because the district court fully articulated the reasons for denying the Motion, the

issuance of a detailed opinion by this court would be duplicative and would serve no useful purpose.

Accordingly, we affirm the judgment of the district court upon the reasoning set out by that court in

its order dated February 28, 2006.




       *
         The Honorable C. Roger Vinson, Senior United States District Judge for the Northern
District of Florida, sitting by designation.